Citation Nr: 9903647	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and JP


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Wilmington, 
Delaware Regional Office (RO) which denied service connection 
for the residuals of a low back injury.  A notice of 
disagreement was received in March 1995.  A statement of the 
case was issued in May 1995.  A letter received later in May 
1995 was previously found by the Board to be a substantive 
appeal.

This matter also comes before the Board on appeal from an 
August 1995 RO decision that denied the veteran's claim of 
entitlement to service connection for a left hip injury, a 
left wrist disorder, and hearing loss.  Subsequently, a 
rating action in October 1995 denied the veteran's claim of 
entitlement to service connection for a right wrist injury.  
A notice of disagreement with respect to the above 
determinations was received in December 1995.  A statement of 
the case was issued in January 1996.  The veteran's 
substantive appeal, which addressed the left hip, left wrist 
and right wrist disorders, was received in January 1996.  

In January 1998, a hearing was held before a member of the 
Board in Washington, D.C.  In March 1998, the Board remanded 
this matter to the RO for further development.  



FINDINGS OF FACT

1.  There is no medical evidence of record which establishes 
that the veteran currently suffers from a left wrist 
disorder.  

2. There is no medical evidence of record which establishes 
that the veteran currently suffers from a right wrist 
disorder.  

3. There is no competent  medical evidence of record which 
establishes a nexus between service and the veteran's current 
left hip disorder.  

4. There is no competent  medical evidence of record which 
establishes a nexus between service and the veteran's current 
low back disorder.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left wrist disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a right wrist disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim for entitlement to service connection 
for a left hip disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for a low back disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active military duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
If arthritis becomes manifest to a compensable degree within 
one year of active service it shall be considered to have 
been incurred in that period of active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113,1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.309 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).


I. Entitlement to service connection for left and right wrist 
disorders.

The veteran contends that service connection is warranted for 
left and right wrist disorders.  Essentially, he contends 
that these disabilities are the result of wrist injuries 
sustained in service when he fell thirty feet from the upper 
to the lower deck of a ship (see the transcript of a January 
1998 hearing before a member of the Board in Washington, 
D.C.).  The Board notes that of record is a copy of a May 27, 
1953 entry made in the log book of the U.S.S. Shadwell which 
indicates that the veteran injured his left hip, that 
abrasions and contusions about the hip were treated, and that 
he returned to duty.  There is no indication in this log 
entry that the veteran injured either of his wrists.  
However, a review of the his service medical records reveals 
that he sprained his left wrist on May 27, 1953, but that X-
rays taken the next day were negative.  Further, of record 
are lay statements from three of the veteran's fellow 
servicemen who indicate that they were aboard the U.S.S. 
Shannon when the veteran fell from the upper deck and injured 
himself.  

The veteran's September 1956 separation examination report is 
negative for a left or right wrist disability.  Nevertheless, 
the service records discussed, as well as the lay statements, 
are sufficient to meet the second requirement under Caluza 
for establishing a well grounded claim for a left wrist 
injury (i.e. the incurrence or aggravation of a disease or 
injury in service).  Although the service records are 
completely silent regarding a right wrist injury, the Board 
nevertheless finds that, for the purpose of a well grounded 
analysis, that the evidence noted above - particularly the 
contentions made by the veteran - is also sufficient to meet 
the second requirement under Caluza with respect to the right 
wrist.

However, the first requirement under Caluza - that there be 
evidence of a current disability through medical diagnosis - 
is not met in this case with respect to either alleged wrist 
disorder.  In fact, while the report of a May 1995 VA 
examination indicates that the veteran complained of right 
wrist discomfort aggravated by overuse, the report also notes 
that examination of the upper extremities at the time found 
the joints to have a full range of motion, and that they were 
equal and symmetrical.  There was also no swelling or 
deformity found on examination of the joints.  The relevant 
diagnosis noted in the report is injuries to both wrists, 
with no abnormalities.  

During the January 1998 hearing, the veteran testified that 
he occasionally wears a wrist brace, and that he receives 
treatment for his wrists at a VA medical facility.  However, 
the Board notes that VA medical records associated with the 
claims folder do not indicate that the veteran has received 
treatment for wrist disabilities, and any lay statements made 
by the veteran do not provide a sufficient basis to conclude 
that he does suffer from a left or right wrist disorder. 
Espiritu.  

Since there is no credible medical evidence of record 
demonstrating that the veteran currently suffers from left or 
right wrist disorders, the first (a current disability) 
requirement set forth by the Court in Caluza, in order for 
claims to be well-grounded, is not met.


II. Entitlement to service connection for a left hip 
disorder.  

The veteran contends that service connection is warranted for 
left hip disorder.  Essentially, he contends that this 
disability is the result of the left hip injury incurred in 
service, noted above.  As noted, the May 27, 1953, log entry 
indicates that the veteran injured his left hip, that 
abrasions and contusions about the hip were treated, and that 
he returned to duty.  Service medical records also note that 
he was treated for a left hip contusion in May 1953; and, as 
also noted, lay statements from three of the veteran's fellow 
servicemen indicate that they were aboard the U.S.S. Shannon 
when the veteran fell from the upper deck and injured 
himself.  

The veteran's September 1956 separation examination report is 
negative for a left hip disability, however.  Nevertheless, 
the service records and lay statements discussed are 
sufficient to meet the second requirement under Caluza for 
establishing a well grounded claim for a left hip disability 
(i.e. the incurrence or aggravation of a disease or injury in 
service). 

The first requirement under Caluza - that there be evidence 
of a current disability through medical diagnosis - is also 
met in this case with respect to a left hip disorder.  
Although a review of the May 1995 VA examination report does 
not reflect that a left hip disability was diagnosed (the 
report notes a diagnosis of status post left hip injury 1953, 
which is not a disability), reports of X-rays taken of the 
hips in 1994, 1995, and 1997 reveal that mild degenerative 
changes were seen.  Further, the Board also notes that of 
record is a statement received in May 1996 from the pastor of 
the church where the veteran is a sexton.  The pastor notes 
that she has witnessed the veteran drag his leg and have 
other difficulties performing his duties during the nine 
months she has been at the church.  Such evidence is 
sufficient to establish that the veteran currently suffers 
from a left hip disorder.

However, there is no competent medical evidence of record 
establishing a nexus between the veteran's service and his 
current left hip disorder.  

During the January 1998 hearing, the veteran testified that 
he received left hip treatment at a VA hospital in East 
Cleveland in the early 1960s, and that doctors there told him 
that he had hip problems.  It is noted that pursuant to the 
March 1998 Board remand, an attempt was made to locate 
records of this alleged treatment, to no avail (as noted in a 
statement to this effect received in May 1998).  In any 
event, he did not testify that the doctors related his 
alleged hip problems in the 1960s to the 1953 injury or to 
service in general, and any statements made by the him to the 
effect that his left hip disability is related to service, 
without competent medical evidence supporting such a 
contention, are not competent. Espiritu.  

Since there is no competent medical evidence of record 
demonstrating that the veteran suffers from a left hip 
disability related to the 1953 injury or one that is 
otherwise linked to his period of military service, the third 
(a medical link) requirement set forth by the Court in 
Caluza, in order for claims to be well-grounded, is not met.

III.  Entitlement to service connection for a low back 
disorder.  

The veteran contends that service connection is warranted for 
low back disorder.  Essentially, he contends that this 
disability is the result of a low back injury incurred in 
service when he fell from the upper deck of the ship (such 
contentions were made during the January 1998 hearing and 
during recent medical examinations).  However, there is no 
contemporaneous or competent medical evidence of record 
indicating that he injured his low back in service, or that 
he was otherwise treated for or complained of a low back 
injury or disability during that time period.  

As noted, the May 27, 1953 log entry indicates that the 
veteran injured his left hip, and the May 27, 1953 service 
medical record notes treatment for a left hip and left wrist 
injury.  However, neither of these records indicate that the 
veteran was treated for a low back injury at that time.  
Review of the other service medical records does not indicate 
that the veteran was ever treated for or complained of a low 
back injury or disability while in service. 

However, during the January 1998 hearing, the veteran 
testified that he did indeed injure his back when he fell in 
May 1953.  Although the Board gives more weight to the 
contemporaneous service records which do not indicate that 
the veteran injured his back in service, the veteran's 
testimony, combined with the fact that it is apparent that he 
sustained injuries from falling in 1953 (from the log entry 
and the lay statements of fellow servicemen), is sufficient, 
for the purpose of a well grounded analysis, to meet the 
second requirement under Caluza.

The first requirement under Caluza - that there be evidence 
of a current disability through medical diagnosis - is also 
met in this case with respect to a low back disorder. The May 
1995 VA examination report notes a diagnosis of degenerative 
joint disease of the lumbar spine, and similar diagnoses are 
noted in VA outpatient treatment records (including X-ray 
reports) dated in June, July, and September 1994, and March 
1998.  Also, a miscellaneous private medical record dated in 
November 1995  (according to the veteran's testimony, this 
record is from a Dr. Shaven) notes that X-rays of the 
veteran's lumbosacral spine showed evidence early Schmorl's 
node in the L2 region, as well as a suggestion of 
"spondylo" at L5-S1.  Further, as noted above, in a May 
1996 statement, the pastor of the church where the veteran is 
(was) a sexton notes that she has witnessed the veteran drag 
his leg and have other difficulties performing his duties 
during the nine months she has been at the church.  Such 
evidence is sufficient to establish that the veteran 
currently suffers from a low back disorder.

However, there is no competent medical evidence of record 
establishing a nexus between service and the veteran's 
current low back disorder.

During the January 1998 hearing, the veteran testified he has 
had low back trouble since falling in May 1953, and that it 
has become worse over time.  He also testified that he 
received low back treatment at a VA hospital in East 
Cleveland in the early 1960s, and that doctors there told him 
that he had spine problems.  As noted, an attempt was made to 
locate records of alleged treatment at this hospital, to no 
avail. In any event, he did not testify that the doctors 
related his alleged hip problems in the 1960s to the 1953 
injury or to service in general.

Further, VA outpatient treatment records dated in June and 
July 1994, and the VA examination report dated in May 1995, 
all basically note that the veteran gave a history of having 
intermittent back pain since falling in May 1953.  However, 
none of the doctors who examined the veteran have medically 
linked his low back disorder to any inservice injury or to 
his military service in general.  Further, any lay statements 
made by the veteran, including during medical examinations, 
to the effect that he currently suffers from a low back 
disorder as a result of the May 1953 incident without 
supporting medical evidence, do not provide a sufficient 
basis to conclude that he does suffer from a low back 
disorder related to that incident.  Espiritu; see also 
LeShore v. Brown, 8 Vet.App. 406 (1995).


Conclusion

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service. Caluza.  
The veteran has presented no competent medical evidence that 
he currently suffers from a left or right wrist disorder, a 
left hip disorder, or a low back disorder, that were due to 
disease or injury incurred during his active duty service.  
These claims therefore do not meet all the requirements set 
forth by the Court in Caluza for a claim to be found well-
grounded.  Accordingly, the Board is compelled to find that 
the veteran's claims of entitlement to service connection for 
an left wrist disorder, a right wrist disorder, a left hip 
disorder, and a low back disorder are not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  


ORDER

The veteran's claim of entitlement to service connection for 
a left wrist disorder is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
a right wrist disorder is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
a left hip disorder is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
a low back disorder is not well-grounded and is therefore 
denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

